DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 6/6/2022. As directed by the amendment: claims 16-17 and 19 have been amended; no claims have been cancelled; and claim 23 has have been added. Thus, claims 1-23 are presently pending in this application.
Specification
The disclosure is objected to because of the following informalities:
Specification filed 6/6/2022, lines 5-6 recite “an inner surface shaped to confront engage a surface of the plunger flange 258”.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 267A’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  
Claim 17, line 3 recites “syringe plunger flange peripheral thickness” but should read “peripheral thickness”.
Claim 19, line 10 recites “said shaft cross-sectional shape” but should read “said cross-sectional shape”.
Claim 19, line 11 recites “and restrict rotation of said plunger…” but should read “and to restrict rotation of said plunger…”.
Claim 19, lines 12-13 recite “wherein substantially annular member retention member” but should read “wherein the retention member”.
Claim 19, line 13 recites “the substantially annular member width” but should read “the width”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Per MPEP 2164.01.(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
-In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 17 states that the finger ring further includes a second portion that extends inwardly from the inner surface, the second portion is spaced apart from the first portion and accommodates the syringe plunger flange peripheral thickness therebetween to restrict radial movement thereof into the open area. The disclosure lacks written description about how the second portion restricts radial movement of the syringe plunger flange peripheral thickness. Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how the portion would restrict radial movement to get the claimed invention or how to make the claimed invention. One having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine what design to use.  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include the second portion restrict radial movement without undue experimentation due to the broad nature of the claims. As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining how the second portion restricts radial movement, one could not make or use the invention without undue experimentation. As noted above Applicant has provided no way to determine how the second portion restricts radial movement and therefore the amount of direction provided is insufficient to constitute an enabling disclosure. Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed invention of how the second portion restricts radial movement and thus the invention is not enabled.
Dependent claims are rejected by virtue of their dependency on the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 10 recites “and to engage and retain in a direction perpendicular to said plunger shaft”, however it is unclear what the retention member is engaging and retaining. For purposes of examination, the Examiner will interpret the claim as engage and retain the syringe plunger flange.
Claim 17 recites “a second portion… to accommodate said syringe plunger flange peripheral thickness therebetween to restrict radial movement thereof into said open area”, however it is unclear what “thereof” is referring to. It does not make sense for “thereof” to be the peripheral thickness because how can the second portion restrict radial movement of a peripheral thickness? For purposes of examination, the Examiner will interpret the claim as restrict radial movement of the syringe plunger flange.
Claim 19, lines 9-10 recite “a retention member shaped to unidirectionally receive”, however it is unclear what the retention member is receiving. For purposes of examination, the Examiner will interpret the claim as receive the cross-sectional shape.
Claim 19, line 11 recites “to restrict removal of said syringe plunger flange from”, however it is unclear what the retention member is restricting removal of said syringe plunger flange from. For purposes of examination, the Examiner will interpret the claim as restrict removal of said syringe plunger flange from the substantially annular member.
Claim 19, lines 14-15 recite “said resilient members shaped to allow insertion of said syringe shaft into”, however it is unclear what the resilient members are allowing insertion of said syringe shaft into. For purposes of examination, the Examiner will interpret the claim as allow insertion of said syringe shaft into the recess.
Claim 19, line 15 recites “to restrict relative rotation”, however it is unclear what the resilient members are restriction relative rotation of. For purposes of examination, the Examiner will interpret the claim as restrict relative rotation of the syringe shaft.
Dependent claims are rejected by virtue of their dependency on the independent claims.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US Publication 2015/0238698 A1) in view of Barbour (US Publication 2019/0030253 A1).


    PNG
    media_image1.png
    459
    402
    media_image1.png
    Greyscale

Regarding claim 16, Perry discloses a finger ring (28/28’) for use with a syringe plunger flange (50) having a width (Fig. 2) and a plunger shaft (22) connected to said syringe plunger flange (Figs. 1-2), wherein said syringe plunger flange has a periphery having a peripheral thickness (Fig. 5), comprising: 
a substantially annular member (28/28’) shaped to receive said plunger shaft (Fig. 2), said substantially annular member includes an inner surface (Inner surface of 28/28’) defining an open area selected to favorably receive a human finger therein (Fig. 2), and having a longitudinal width and a radial thickness (Figs. 3-4), including 
a first portion (Image 1) of said inner surface is shaped to confront and engage a surface of said syringe plunger flange thereon (Paragraph 78).
Perry is silent regarding 
a retention member connected to said substantially annular member and shaped to unidirectionally receive, and to engage and retain in a direction perpendicular to said plunger shaft, said syringe plunger flange, and together with said first portion, to restrict removal of at least one of said syringe plunger flange and plunger shaft from said substantially annular member.
In analogous prior art, Barbour teaches 
a retention member (1420) connected to said substantially annular member (1400) and shaped to unidirectionally receive, and to engage and retain in a direction perpendicular to said plunger shaft, said syringe plunger flange (140, Paragraph 78).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the finger ring of Perry to incorporate the teachings of Barbour to incorporate a retention member connected to said substantially annular member and shaped to unidirectionally receive, and to engage and retain in a direction perpendicular to said plunger shaft, said syringe plunger flange in order to retain and/or lock a plunger tip 140/syringe plunger flange (Paragraph 78). The modification of Perry in view of Barbour would teach the retention member (of Barbour) shaped, together with said first portion (of Perry), to restrict removal of at least one of said syringe plunger flange and plunger shaft from said substantially annular member (Paragraph 78 of Barbour).
Regarding claim 17, Perry in view of Barbour disclose the finger ring of claim 16, further including a second portion (Image 1) extending inwardly from said inner surface (Fig. 5) and spaced from said from said first portion (Fig. 5) to accommodate said syringe plunger flange peripheral thickness therebetween to restrict radial movement thereof into said open area (Fig. 5).
Regarding claim 18, Perry in view of Barbour disclose the finger ring of claim 16, wherein said retention member comprises a resilient snap retention member shaped to allow insertion of said syringe plunger flange and to restrict removal of said syringe plunger flange from said substantially annular member (Paragraphs 78 and 108, Barbour).
Regarding claim 19, Perry discloses a finger ring (28/28’) for use with a syringe plunger flange (50) having a width (Fig. 2) and a plunger shaft (22) having a cross-sectional shape (Fig. 2) and connected to said syringe plunger flange (Figs. 1-2), wherein said syringe plunger flange has a periphery (Figs. 1-2 and 5), comprising: 
a substantially annular member (28/28’) shaped to receive said plunger shaft (Fig. 2), said substantially annular member includes an inner surface (Inner surface of 28/28’) defining an open area selected to favorably receive a human finger therein (Fig. 2), and having a longitudinal width and a radial thickness (Figs. 3-4), including 
a first portion (Image 1) of said inner surface is shaped to confront and engage a surface of said syringe plunger flange thereon (Paragraph 78), and 
said substantially annular member includes a retention member (60) shaped to unidirectionally receive, and to engage said shaft cross-sectional shape in a direction perpendicular to said plunger shaft, to restrict removal of said syringe plunger flange from (Paragraph 27), wherein substantially annular member retention member includes a recess (62) into the substantially annular member width to receive said plunger shaft (Figs. 1-5), and resilient members (66) adjacent to said recess (Fig. 3), said resilient members shaped to allow insertion of said syringe shaft into and removal of said syringe shaft from said recess (Paragraph 27).
Perry is silent regarding
the retention member shaped to restrict rotation of said plunger shaft in said substantially annular member,
said resilient members shaped to restrict relative rotation.
In analogous prior art, Barbour teaches 
the retention member (710/714) shaped to restrict rotation of said plunger shaft in said substantially annular member (Paragraph 75),
said resilient members (714) shaped to restrict relative rotation (Paragraph 75).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the retention member and resilient members of Perry to incorporate the teachings of Barbour to incorporate being shaped to restrict rotation of said plunger shaft in said substantially annular member and shaped to restrict relative rotation in order to restrict rotational movement of the device with respect to the plunger (Paragraph 75).
Regarding claim 23, Perry in view of Barbour disclose the finger ring of claim 17, wherein said first portion of said inner surface and said second portion are shaped to conform to a surface of said syringe plunger flange thereon (Fig. 5).
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 3/18/2022, with respect to the rejection(s) of claim(s) 16-19 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Perry et al. (US Publication 2015/0238698 A1) in view of Barbour (US Publication 2019/0030253 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783